DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/26/2021 and 3/2/2020 are being considered.  
Specification
The disclosure is objected to because of the following informalities: There is no brief description of Figure 8.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings fail to show the following details as disclosed in the specification:
Item 110 and Doc as discussed in Paragraph [0045] are not shown in the drawings.
Item 320 and Do as discussed in Paragraph [0053] are not shown in the drawings.
Item 250 as discussed in Paragraph [0062] are not shown in the drawings.
Item 290 as discussed in Paragraph [0074] are not shown in the drawings.
Item 554 and 553 as discussed in Paragraph [0075] are not shown in the drawings.
Item 536 and 539as discussed in Paragraph [0078] are not shown in the drawings.
Item B1 and T1 as discussed in Paragraph [0080] are not shown in the drawings.
Item 140 as discussed in Paragraph [0081] are not shown in the drawings.
Item 520 as discussed in Paragraph [0080] as being a single opening claw in opening mechanism 200, but is depicted on the far right side in Fig 7, nowhere near the opening mechanism 200 on the far left side.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more movement means for moving and/or pushing the can through the housing from the bottom end toward the top end” in claim 1.
“a tab orienting mechanism for orienting the tab portion of the can corresponding to at least one of the one or more claws” in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

When looking to the specification, the “movement means” is described to be electric motor, an automatic piston, driving pulley and various other suitable driving means already known in the art.  This is to be the structure required for the claims, or equivalence thereof.
When looking to the specification, the “tab orienting mechanism” is described to be a friction wheel and a switch idler for orienting a tab.  This is to be the structure required for the claims, or equivalence thereof.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Samuel Kielar on 10/21/2021.

The application has been amended as follows:	
Claim 1 (Currently Amended): An opening tool for opening a tab portion of a beverage can, the tool comprising:
a hollow housing comprising a housing body, the housing body having a top end, a bottom end, an inner surface, an outer surface and an open cavity, the open cavity adapted to allow the beverage can to pass there through;
one or more claws having a claw body extending between a claw tip and a claw end portion, the claw tip of each of the claws adapted to be hangingly disposed within the open cavity of hollow housing; and
one or more movement means for moving and / or pushing the can through the housing body from the bottom end towards the top end;
wherein when the beverage can is passed through the open cavity from the bottom end towards the top end, the claw tip of at least one of the claws engages and pulls the tab portion while the beverage can moves through the housing body, thereby opening the beverage can.
Claim 5 (Currently Amended):  The opening tool of claim 1, wherein the claw body is a generally concave shaped body extended towards the claw tip, wherein further the claw tip is adapted to slide under the tab portion of the beverage can such that when the can is moved out of the housing body in an upward direction, the claw body pivotally pull opens the tab portion[[;]].  
The opening tool of claim 1 further comprising one or more gripping portions configured on the outer surface of the housing body for holding the opening tool[[;]].
Claim 10 (Currently Amended): The opening tool of claim [[10]] 9, wherein the tab orienting mechanism comprising combination of a friction wheel and a switch idler for orienting the tab portion.
Claim 12 (Currently Amended): The opening tool of claim 1, wherein the housing body is made of a thermoset polymer.
Claim 13 (Currently Amended): The opening tool of claim 1, wherein the claw is made of a hard material and a coating, wherein the coating is a thermoset polymers or thermoset resins, wherein the thermoset polymers are chosen from polyoxymethylene (POM), Acrylonitrile butadiene styrene (ABS), Nylon 6, Nylon 6-6, Polyamides (PA), Polybutylene terephthalate (PBT), Polycarbonates (PC), Polyetheretherketone (PEEK), Polyetherketone (PEK), Polyethylene terephthalate (PET), Polyimides, Polyphenylene sulfide (PPS), Polyphenylene oxide (PPO), Polysulphone (PSU), and Polytetrafluoroethylene (PTFE / Teflon), and wherein the thermoset resins are chosen from Polyurea, Bis-maleimides, Epoxy, Phenolic, Melamine formaldehyde, Polyester, Polymide, Polyurethane, Urea-formaldehyde, Epoxy and Novolac.
Claim 15 (Currently Amended):A method for opening a beverage can using the opening tool of claim 1, the method comprising the steps of:
bringing the one or more claws of the opening tool in contact with the tab portion of the beverage can such that claw tip of at least one of claws slidingly engages under the tab portion; and
obtaining a relative movement between the engaged claw and the beverage can in an upward direction such that the claws pivotally pull-opens the tab portion;
using the one or more movement means;
wherein the one or more movement means comprises automatic

ALLOWANCE
Claims 1-15 are allowed, as amended above.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the best prior art of record is Arthur (US2016/0038992). Arthur is a tab bending tool, which aids in the opening process of the beverage can tab.  Similar to the instant application, the beverage can is pressed into the exterior housing body and a claw uses that movement to press under the tab and lift the tab.  Since the machine is designed to only bend the tab, and not capable of opening the tab, it would not meet all the limitations of the amended claim.  Although there are a lot bottle opening apparatuses with a hinged claws, these apparatuses are in capable of opening a can since a can has its own unique geometry.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-15 are allowed as being dependent from an allowed claim.
Please note, the application is being sent out as a Quayle Action.  The Examiner believes there needs to be amendments to the Specification and the Drawings.  Otherwise the case would be in condition for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723